--------------------------------------------------------------------------------

Exhibit 10.10(a)


AMENDMENT 1
TO
SERIES B SECURITIES PURCHASE AGREEMENT




THIS AMENDMENT 1 TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made
as of November 1, 2009, by and among HEALTH DISCOVERY CORPORATION, a Georgia
corporation (the “Company”), and the investors listed on the signature page
hereto (the “Purchasers”).
 
WHEREAS, the Company and the Purchasers executed a Securities Purchase Agreement
(the “Agreement”) pursuant to which the Company has issued and sold to the
Purchasers shares (the “Shares”) of Series B Preferred Stock of the Company (the
“Preferred Stock”);
 
WHEREAS, the Company and the Purchasers would like to amend the Agreement to
increase the Maximum Amount of Additional Shares (each as defined in the
Agreement) that may be sold under the Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein, the Company and the Purchasers hereby agree as follows:
 
1.1  Amendment to the Agreement.  Section 1.3(a) of the Agreement shall be
deleted and replaced with the following:


   1.3  Sale of Additional Shares.
 
a.            After the Initial Closing, the Company may sell, on the same terms
and conditions as those contained in this Agreement (subject to equitable and
proportional adjustment in the event of any stock dividend, stock split, reverse
stock dividend or reverse stock split, or any capital reorganization or
recapitalization or similar event affecting the common stock of the Company,
which becomes effective after the date of this Agreement and on or before the
Closing Date), additional shares of Series B Preferred Stock (the “Additional
Shares”) to one or more purchasers (the “Additional Purchasers”) in one or more
subsequent closings provided that (i) such subsequent sales, together with the
sales to the Purchasers, do not result in gross proceeds to the Company of
greater than $1,650,000 (the “Maximum Amount”), (ii) such subsequent sales are
consummated on or prior to December 31, 2009, and (iii) each Additional
Purchaser shall become a party to this Agreement, as defined below, by executing
and delivering a counterpart signature page to this Agreement.  Schedule A to
this Agreement shall be updated to reflect the number of Additional Shares
purchased at each such Closing and the parties purchasing such Additional
Shares.


1.2  Amendment to the Certificate of Incorporation.  To provide for the sale of
the Additional Shares, the Company shall amend, and the Purchasers hereby
consent to the amendment of, the Company’s  Certificate of Incorporation to
increase the number of preferred shares designated as Series B Preferred Stock
to 20,625,000, and make all requisite conforming changes to reflect the increase
in the number of Additional Shares, including increasing the percentage of
Company Net Revenue (as defined in the Certificate of Incorporation) subject to
the special dividend to 15%.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3  Entire Agreement.  This Amendment, together with the Agreement and the
Schedules and Exhibits thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.  The
Agreement, except as amended hereby, remains in full force and effect in
accordance with its terms.
 
1.4  Headings.  The headings herein are for convenience only, do not constitute
a part of this Agreement, and shall not be deemed to limit or affect any of the
provisions hereof.
 
1.5  Successors and Assigns; Assignability; No Third-Party
Beneficiaries.  Neither this Amendment nor any right, remedy, obligation or
liability arising hereunder, or by reason hereof, shall be assignable by the
Purchasers without the prior written consent of the Company; provided, however,
that each Purchaser may assign any of its rights under this Agreement to any of
its affiliates.  If this Amendment is assigned, all covenants contained herein
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.  This Amendment is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
1.6  Counterparts; Execution.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
 
[the remainder of this page is intentionally blank]


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Securities Purchase Agreement to be duly executed by their respective authorized
persons as of the day and year below.





 
HEALTH DISCOVERY CORPORATION
                       
By:
         
Name:
       
Title:
     
Date:
                                     
PURCHASERS:
             
By:
         
Name:
     
Date:
     

 
 
3